Citation Nr: 1815582	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee (right knee disability). 

2. Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee (left knee disability).

3. Entitlement to a disability rating in excess of 10 percent for arthralgia of the left ankle (left ankle disability).

4. Entitlement to service connection for an acquired psychiatric disorder, including anxiety disorder and depression, to include as secondary to all of the Veteran's service-connected physical disabilities.

5. Entitlement to service connection for a low back disability, to include as secondary to bilateral knee disabilities and/or a left ankle disability.

6. Entitlement to service connection for a right ankle disability, to include as secondary to bilateral knee disabilities and/or a left ankle disability.

7. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to March 1960 and from April 1962 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran previously filed a claim for service connection for a low back disability that was denied by the Board in March 2006.  Additionally, the Veteran filed another claim for service connection for a low back disability as well as a right ankle disability and depression that was denied in a February 2010 rating decision.  The Veteran did not appeal and did not submit new and material evidence-either actually or constructively-within one year of being notified of the decisions.  See Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143, at *24-25 (Feb. 8, 2018).  Accordingly, those decisions became final.  

Pursuant to 38 C.F.R. § 3.156, a claimant may reopen a finally-adjudicated claim by submitting new and material evidence.  The Board finds that such evidence has been received regarding all of the Veteran's service connection claims and it will reopen them.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims.

Firstly, regarding the Veteran's pending claims for service connection for an acquired psychiatric disorder, a low back disability, and a right ankle disability, the Board will remand these matters for additional VA examinations and medical opinions.  Specifically, the Board finds the current VA nexus opinions regarding the Veteran's claimed acquired psychiatric disorder, low back, and right ankle-all rendered in September 2011-to be inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Regarding the Veteran's claim for an acquired psychiatric disorder, a September 2011 VA examiner diagnosed the Veteran with anxiety disorder not otherwise specified (NOD) and commented that this was the best diagnosis to encapsulate the Veteran's mixed anxiety-depressive disorder.  The examiner then opined that the Veteran's current symptoms were less likely than not a result of the Veteran's service-connected bilateral knee disabilities.  In support of this opinion, the examiner acknowledged that while physical pain is often associated with depression, from a review of the Veteran's medical records and the Veteran's own self-reporting, it appeared that the Veteran had symptoms of depression and anxiety since childhood.  The examiner concluded that the Veteran's symptoms predated military service.

By law, every veteran is presumed to be in sound condition upon entrance into active duty, except for defects or diseases noted on the entrance examination.  This presumption is rebuttable by clear and unmistakable evidence that a condition preexisted service and was not aggravated in service.  See 38 U.S.C. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  Clear and unmistakable evidence is a high standard, which means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (internal quotation marks omitted).  The clear-and-unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

A review of the Veteran's service treatment records (STRs) indicates that a July 1959 induction examination and a February 1962 entry examination were negative for any signs of a preexisting mental health disorder.  Therefore, the Board concludes that the September 2011 VA examiner's opinion is insufficient to rebut the presumption of soundness and a new VA medical opinion must be obtained that does not entertain the possibility that the Veteran had a mental health disorder that preexisted service.

Turning to the Veteran's low back disability claim, the Board finds a September 2011 VA medical opinion to be inadequate for adjudicative purposes because it did not address whether the Veteran's current low back disability was aggravated by the Veteran's service-connected bilateral knee disabilities and left ankle disability.  It only addressed secondary service connection under a theory of causation.

Similarly, the Board also finds that a September 2011 VA medical opinion regarding the Veteran's right ankle claim also failed to address the theory of aggravation for the purposes of service connection on a secondary basis-i.e., whether the Veteran's right ankle disability was aggravated beyond its natural progression by the Veteran's service-connected left ankle disability.  As such, the Board will also remand both the low back and right ankle claims for additional VA medical opinions.

Turning to the Veteran's claims for increased disability ratings for bilateral knee disabilities and a left ankle disability, the Veteran was most recently afforded VA examinations for these conditions in August 2016.  In Correia v. McDonald, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 required that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  28 Vet. App. 158 (2016).   The Board will remand the Veteran's bilateral knee and left ankle claims for new VA examinations as, per Correia, there is no indication in the August 2016 VA examination reports that each joint underwent range of motion testing on both active and passive motion or in nonweight-bearing.

Relatedly, in light of the above, the Board will also remand the Veteran's pending TDIU claim as the merits of that claim are dependent upon the Veteran's service connection and increased rating claims.  Where a pending claim is inextricably intertwined with other claims currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Lastly, the Board finds that there may be outstanding records of medical treatment by non-VA providers that may be relevant to the pending claims.  Specifically, in an October 2015 VA treatment record, a VA clinician stated that the Veteran was receiving medical treatment from Dr. Torregrosa and Dr. Shah in Gadsden, Alabama.  Additionally, an October 2015 VA treatment record noted that the Veteran received treatment from Dr. Johnson in Sardis, Alabama.

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  38 C.F.R. § 3.159(c)(1) requires that VA make "reasonable efforts" to obtain records not in the custody of a Federal department or agency, including those in possession of State governments, local governments, and private medical care providers.  "Reasonable efforts" are generally defined as "an initial request for the records and, if the records are not received, at least one follow-up request."  Id.  As the claims file does not indicate whether VA fully assisted the Veteran in attempting to obtain these medical records, the Board will request that they be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the claims file.  Specifically, obtain any VA treatment records dated since December 2015.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Ask the Veteran to identify and authorized VA to obtain any outstanding non-VA treatment records, particularly those from:

* Dr. Torregrosa in Gadsden, Alabama;
* Dr. Shah in Gadsden, Alabama; and
* Dr. Johnson in Sardis, Alabama.

After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3. After Items (1) and (2) have been completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to issue a medical opinion as to the nature and etiology of the Veteran's low back disability.  The entire claims file, including a copy of this Remand, must be made available to and must be reviewed by the clinician.  If the clinician determines that an examination should be conducted, one should be scheduled.  Thereafter, the clinician should address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back condition was caused by the Veteran's service-connected bilateral knee disabilities and/or left ankle disability.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back condition was aggravated beyond its natural progression by the Veteran's service-connected bilateral knee disabilities and/or left ankle disability.

Please note it is not necessary for the evidence to demonstrate that a low back disability existed during military service in order for it to be considered due to or aggravated by another service-connected disability for VA purposes.  Moreover, it is not necessary that that the bilateral knee or left ankle disabilities be service-connected, or even diagnosed, at the time the low back disability was incurred.

If a low back disability was worsened beyond its natural progression (aggravated) by the Veteran's service-connected bilateral knees and/or left ankle, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the bilateral knees and/or left ankle.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After Items (1) and (2) have been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of his service-connected bilateral knee disabilities.  The Veteran's claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any disability benefits questionnaires (DBQs) deemed relevant by the examiner should be completed.  All indicated tests and studies should be performed and the results reported in detail. 

Additionally, the examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing. Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the functional impact of the Veteran's service-connected bilateral knee disabilities, including the types of work that could be precluded and those that could remain feasible.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is so.

5. After Items (1) and (2) have been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the current nature and severity of his service-connected left ankle disability as well as the etiology of his right ankle disability.  The Veteran's claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any disability benefits questionnaires (DBQs) deemed relevant by the examiner should be completed.  All indicated tests and studies should be performed and the results reported in detail. 

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing. Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the functional impact of the Veteran's service-connected left ankle disability, including the types of work that could be precluded and those that could remain feasible.

Regarding the Veteran's right ankle, the examiner should address:

(a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ankle disability was caused by the Veteran's service-connected bilateral knee disabilities and/or left ankle disability.

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ankle disability was aggravated beyond its natural progression by the Veteran's service-connected bilateral knee disabilities and/or left ankle disability.

The examiner should note that it is not necessary for the evidence to demonstrate that a right ankle disability existed during military service in order for it to be considered due to or aggravated by another service-connected disability for VA purposes.  Moreover, it is not necessary that the bilateral knee or left ankle disabilities be service-connected, or even diagnosed, at the time the right ankle disability was incurred.

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why this is so.

6. After the Items (1) and (2) have been completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to issue a medical opinion as to the nature and etiology any acquired psychiatric disorder.  The entire claims file, including a copy of this Remand, must be made available to and must be reviewed by the clinician.  If the clinician determines that an examination should be conducted, one should be scheduled.  Thereafter, the clinician should address the following:

(a) Please identify any current psychiatric disorder by diagnosis, including anxiety disorder and depression.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (June 2011) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(a) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder was caused by a service-connected physical disability.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder is was aggravated beyond its natural progression by a service-connected physical disability.

Please note it is not necessary for the evidence to demonstrate that a psychiatric disorder existed during military service in order for it to be considered due to or aggravated by another service-connected disability for VA purposes.  Moreover, it is not necessary that that specific physical disability be service-connected, or even diagnosed, at the time psychiatric disorder was incurred.

If a psychiatric disorder was worsened beyond its natural progression (aggravated) by a service-connected physical disability, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the physical disability.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

7. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




